—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Health of the State of New York, dated December 5, 2000, which, after a hearing, sustained a determination of the respondent Rockland County Department of Social Services denying medical assistance benefits to the deceased, Philip Rossman.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The determination of the Commissioner of the Department of Health of the State of New York, made after a hearing, sustaining the determination of the Rockland County Department of Social Services denying medical assistance benefits to Philip Rossman due to a failure to provide certain relevant information, is supported by substantial evidence (see Green Manor Assoc. v Beaudoin, 285 AD2d 807, 809; Matter of Frohlinger v DeBuono, 278 AD2d 323, 324; Matter of Neunie v Perales, 193 AD2d 681). Santucci, J.P., Townes, Crane and Rivera, JJ., concur.